490 F.3d 336
CORE COMMUNICATIONS, INC., Appellantv.VERIZON PENNSYLVANIA, INC.
No. 06-2419.
United States Court of Appeals, Third Circuit.
June 13, 2007.

1
On Appeal from the United States District Court for the Eastern District of Pennsylvania, (D.C. No. 04-cv-04513), District Judge: Honorable Timothy J. Savage.


2
Barry W. Krengel, Dolchin, Slotkin & Todd, Philadelphia, PA, Deborah J. Israel, Louis J. Rouleau, Michael B. Hazzard, Womble, Carlyle, Sandridge & Rice, Washington, DC, for Appellant.


3
Thomas A. Leonard, Richard P. Limburg, H. David Seidman, Obermayer, Rebmann, Maxwell & Hippel, Philadelphia, PA, Joseph M. Ruggiero, Arlington, VA, for Appellee.


4
Present SMITH* and FISHER, Circuit Judges, and DIAMOND,** District Judge.

SUR PETITION FOR PANEL REHEARING

5
The petition for panel rehearing filed by Appellant having been submitted to the judges who participated in the decision of this court and are not recused, it is hereby ORDERED that the petition for panel rehearing is GRANTED. The opinion filed May 9, 2007, is hereby VACATED, and a subsequent opinion will be issued.


6
/s/ D. Michael Fisher Circuit Judge.



Notes:


*
 The Honorable D. Brooks Smith participated in the oral argument, panel conference, and joined in the decision in this case, but has discovered facts causing him to recuse from considering the petition for rehearing. As panel rehearing has been granted by the remaining members of the original panel, The Honorable Anthony J. Scirica will be added to complete the coram for further proceedings regarding the merits of the appeal


**
 The Honorable Gustave Diamond, United States District Judge for the Western District of Pennsylvania, sitting by designation